                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                            DOCKET NO: 3:19-CV-00380-MOC-WCM

STACEY LEVERETT,                          )
                                          )
                   Plaintiff,             )
                                          )
            vs.                           )
                                          )                                ORDER
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
                   Defendant.             )
__________________________________________)

        THIS MATTER is before the Court on Plaintiff’s Consent Motion for Attorney’s Fees

Under the Equal Access to Justice Act. See Doc. No. 20. Having reviewed the pleadings, and

pursuant to this Court’s power to award fees to a prevailing party, other than the United States,

incurred by that party in a civil action against the United States under the Equal Access to Justice

Act, 28 U.S.C. § 2412(d)(1)(A), the Court enters the following Order.



                                               ORDER

        IT IS, THEREFORE, ORDERED that Plaintiff’s Consent Motion for Attorney’s Fees

Under the Equal Access to Justice Act, is GRANTED, and Plaintiff is hereby awarded attorney’s

fees in the amount of $5,000, which the Court finds to be reasonable and full satisfaction of any

and all attorney’s fee claims plaintiff may have in this case under the EAJA.

        Pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 130 S. Ct. 2521

(2010), these attorney’s fees are payable to Plaintiff as the prevailing party and are subject to offset

through the Treasury Department’s Offset Program to satisfy any pre-existing debt Plaintiff may

owe to the government. If, after the entry of this Order, the Commissioner determines that Plaintiff




      Case 3:19-cv-00380-MOC-WCM Document 21 Filed 08/31/20 Page 1 of 2
owes no debt to the government that would subject this award of attorney fees to offset, the

Commissioner may honor Plaintiff’s signed assignment of EAJA fees providing for payment of

the subject fees to Plaintiff’s counsel, rather than to Plaintiff. If, however, the Commissioner

discovers that Plaintiff owes the government any debt subject to offset, the Commissioner shall

pay any attorney fees remaining after such offset to Plaintiff, rather than to counsel.

                                                      Signed: August 31, 2020




      Case 3:19-cv-00380-MOC-WCM Document 21 Filed 08/31/20 Page 2 of 2
